Judge Walker
concurring.
Plaintiff asks this Court to recognize the doctrine of equitable adoption. While I agree with the majority’s decision in this case that we are bound by the decision in Ladd v. Estate of Kellenberger, 314 N.C. 477, 334 S.E.2d 751 (1985), I believe this is a matter for the legislative branch. I therefore write separately to urge the legislature to take action in recognizing this doctrine.
At least twenty-five states have recognized a need for the doctrine of equitable adoption so as to avoid the harsh result in cases such as this. See, Equitable Adoption: They Took Him into Their Home and Called Him Fred, 58 Va. L. Rev. 727, 728 (1972). But for the absence of a formal adoption proceeding, Barbara Ann Newton Lankford was in all respects the child of Lula Newton. At age three, Charles and Lula Newton agreed to adopt plaintiff and raise her as their child. Thereafter, the Newtons held plaintiff out to the public as their natural child until their deaths. Charles and Lula Newton had no other children. Until Lula Newton’s death, Barbara Newton maintained a close and loving relationship with her mother as evidenced by the abundant correspondence and her involvement in her mother’s medical care. The facts in this case so poignantly demonstrate a need for action to ensure that the plaintiff and persons similarly situated will receive the legal rights commensurate with adoption to which they are entitled.